11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                   JUDGMENT

Charles Stephenson and Brenda                * From the 91st District
Stephenson, individually and                   Court of Eastland County,
d/b/a Cisco Medical Clinic,                     Trial Court No. CV0941719.

Vs. No. 11-13-00362-CV                        * April 24, 2014

Gary Butka, M.D.                             * Per Curiam Memorandum Opinion
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

     This court has considered the motion to dismiss this appeal filed by Charles
Stephenson and Brenda Stephenson, individually and d/b/a Cisco Medical Clinic,
and concludes that the motion should be granted. Therefore, in accordance with
this court’s opinion, the appeal is dismissed. The costs incurred by reason of this
appeal are taxed against Charles Stephenson and Brenda Stephenson, individually
and d/b/a Cisco Medical Clinic.